Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                  Dec 31 2013, 9:35 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

JAY RODIA                                        GREGORY F. ZOELLER
Indianapolis, Indiana                            Attorney General of Indiana

                                                 RYAN D. JOHANNINGSMEIER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

CAROLYN BOSTICK,                                 )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )         No. 49A05-1305-CR-226
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                        APPEAL FROM THE MARION SUPERIOR COURT
                             The Honorable William J. Nelson, Judge
                               Cause No. 49F18-1112-FD-85610



                                      December 31, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                              STATEMENT OF THE CASE

       Carolyn Bostick appeals her conviction for theft, as a Class D felony, following a

bench trial. Bostick raises a single issue for our review, namely, whether the State

presented sufficient evidence to support her conviction. We affirm.

                        FACTS AND PROCEDURAL HISTORY

       On December 5, 2011, Earron Coy, the loss prevention supervisor for Burlington

Coat Factory (“Burlington”) at the Washington Square Mall in Indianapolis, observed

“two females come into the store and select a display stroller.” Transcript at 11. The two

women then “started to push [the stroller] throughout the store with no child.” Id. Coy

thought this behavior was “suspicious” because “there was no child present.” Id. at 11-

12. Coy continued to observe the two women, and he witnessed them “select[] multiple

items of kids’ clothing and put[] it in the main part, [the] child seat of the stroller.” Id. at

12. The women then “covered up” the merchandise “with a blanket, which was also

Burlington’s,” and “passed all points of payment and walked outside.” Id. at 13.

       As the women left the store, Coy called Duncan Flagg, an off-duty Marion County

Sheriff’s Deputy who was working security at the mall. Coy and a loss prevention

associate followed the two women outside and “approached them as they were trying to

load the merchandise into their car.” Id. at 14. Deputy Flagg then arrived, “placed [both

women] in handcuffs[,] . . . and escorted [them] back into the store.” Id. Coy recovered

the merchandise and Deputy Flagg “began . . . arrest paperwork.” Id. at 20.

       On December 6, 2011, the State charged Bostick with theft, as a Class D felony,

for her participation in the theft of merchandise from Burlington. At her ensuing bench


                                               2
trial on January 30, 2013, the State called Coy and Deputy Flagg as witnesses. Although

Coy thought Bostick looked “familiar” at trial, he could not specifically identify her. Id.

at 11. Deputy Flagg, on the other hand, recognized Bostick’s name and face from the

December 5 incident, and he correctly identified her in the courtroom. Id. at 18-19. The

trial court found Bostick guilty of theft, as a Class D felony, and it sentenced her

accordingly. This appeal ensued.

                             DISCUSSION AND DECISION

       On appeal, Bostick asserts that the State failed to present sufficient evidence to

support her conviction. When reviewing a claim of sufficiency of the evidence, we do

not reweigh the evidence or judge the credibility of the witnesses. Jones v. State, 783

N.E.2d 1132, 1139 (Ind. 2003). We look only to the probative evidence supporting the

judgment and the reasonable inferences that may be drawn from that evidence to

determine whether a reasonable trier of fact could conclude the defendant was guilty

beyond a reasonable doubt. Id. If there is substantial evidence of probative value to

support the conviction, it will not be set aside. Id.

       Bostick concedes that the State’s evidence demonstrated that a theft occurred from

Burlington on December 5, 2011, but she argues that the State did not present sufficient

evidence to demonstrate that she was one of the two women who committed that theft.

Bostick’s entire appeal is founded on Coy’s inability to identify Bostick at trial, which

occurred more than thirteen months after the theft. We cannot agree with Bostick that

Coy’s failure to identify her requires this court to vacate her conviction.




                                               3
      The State presented sufficient evidence to demonstrate that Bostick was one of the

two women who committed the theft from Burlington. Coy testified that he had observed

the women loading merchandise into a childless stroller and leave the store with the

merchandise. He then followed the women to their car and confronted them, at which

time Deputy Flagg arrived and took control over the matter. And Deputy Flagg did

identify Bostick at her trial. Bostick’s argument on appeal is merely a request for this

court to reweigh the evidence, which we will not do, and her reliance on case law in

which we held the State had presented insufficient evidence to support a conviction is

plainly inapposite on these facts. We affirm her conviction.

      Affirmed.

BAKER, J., and CRONE, J., concur.




                                            4